DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 11 – 16, 18 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. or Sammut et al. (WO 2015042341 A1) in view of Patel et al. (US 2015/0322368)
In regards to claim 1, Sammut teaches method for reducing low speed pre-ignition (LSPI) events in a spark-ignited direct injection engine by providing a lubricating oil for composition into the sump (lubricating the crankcase) as claimed [0008].  The engines are operated at 500 to 3000 rpm and at a break mean effective pressure of from 10 to 30 bars (1000 to 3000kPa) which overlaps the claimed range [0028].  The composition can comprise molybdenum compounds such as molybdenum dialkyldithiophosphates or molybdenum dithiocarbamates which provides molybdenum in amounts of from 0 to 1000 ppm [0086].  
Sammut teaches the composition can comprise detergents such as calcium, sodium or magnesium phenates, sulfonates, salicylates or mixtures [0089, 0091].  The detergent can provide sulfated ash in amounts of 0.4% or higher or from 0.9% or higher to the composition [0092].  Calcium based sulfated ash is calcium sulfate which comprises about 30% of calcium.  Thus, when calcium detergent is used alone, as the amount of calcium provided is about 30% of the amount of sulfated ash, it is present at an amount of at least about 0.12% or at least about 0.15% in the composition.  Similarly, Sammut teaches phosphorus antiwear compounds that provides phosphorus to the composition in amounts of from 0.01 to 0.2% or from 0.025 to 0.08% [0072].

The composition can comprise dispersants such as succinimide dispersants and boron post-treated dispersants (borated dispersants) in amounts of from 0.01 to 20% by weight of the composition [0067].  Sammut does not recite the amount of boron of the composition.
Patel teaches method of preventing LSPI similar to Sammut and wherein the composition comprises borated dispersant (abstract).  The dispersant can provide from 30 to 1500 ppm of boron to the composition which provides surprising and unexpected improvement in LSPI performance [0069].  Thus, it would have been obvious to have used the boron containing dispersant of Patel and in the recited amounts in the composition of Sammut, as Patel teaches it surprisingly improves LSPI performance when used in the amounts recited and since Sammut allows for use of such borated dispersants.
In regards to claims 2 – 6, 11 – 14, Sammut and Patel combined teach the method and the composition having the claimed limitations as previously stated.
In regards to claims 15, 16, Sammut and Patel combined teach the method and the composition having a borated dispersant and the molybdenum dithiocarbamate or molybdenum dithiophosphate of the claims as previously stated.  
In regards to claims 18 – 25, Sammut and Patel combined teach the method and the composition as previously stated.  
In regards to claim 26, Sammut and Patel combined teach the method and composition comprising borated additives but do not particularly recite that the detergent is borated.  Boffa et al. (US 2007/0123437) which is similarly drawn to engine oils teaches the use of borated detergents such as borated sulfonates which improves properties of the oil such as providing improved pour point [0035].  Thus, at least in view of Boffa, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used a borated detergent as the detergent(s) of the composition of Sammut as Boffa teaches they are suitable for improving the oil properties such as the pour point.
In regards to claims 27 – 32, Sammut and Patel combined teach the method and the composition having the claimed limitations.  Sammut teaches mixtures of overbased detergents having tbn of from 180 to 450 [0091].  In the examples, the combination of detergents comprises calcium phenate and sulfonate detergents having different tbn, thus making blends of overbased detergents with different tbn of the claims obvious [0110, Table 1].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 11 – 16, 18 – 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 13, 16 – 23 of copending Application No. 15/900,842 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368) and optionally further in view of Boffa et al. (US 2007/0123437). The copending application teaches the claimed method but does not particularly recite the amounts of boron, molybdenum, phosphorus, magnesium and calcium of the claims.  However, Sammut and Patel teaches similar composition and provides amounts of the recited components in the composition thus making them obvious. 
Claims 1 – 6, 11 – 16, 18 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 10,584,300 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches method of reducing LSPI in engines running under similar conditions as claimed and comprising a borated calcium detergent such as sulfonate, phenate, and/or salicylate having calcium content of at least 0.14% and further which can comprise a non-borated calcium detergent.  While the patent does not teach the presence of the other claimed additives, Sammut and/or Patel teach such additives and their amounts in engine oils which would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used in the composition of the patent.
Claims 1 – 6, 11 – 16, 18 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 11/142,719 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368) and optionally further in view of Boffa et al. (US 2007/0123437). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches method of reducing LSPI in engines running under similar conditions as claimed and calcium and magnesium sulfonate and salicylate detergent having calcium and magnesium amounts of the claims.  While the patent does not teach the presence of the other claimed additives, Sammut and/or Patel in view of Boffa teach such additives and their amounts in engine oils which would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used in the composition of the patent.
Claims 1 – 6, 11 – 16, 18 – 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent No. 11/034,912 in view of Sammut et al. (WO 2015042341 A1) and/or Patel et al. (US 2015/0322368) and optionally further in view of Boffa et al. (US 2007/0123437). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches method of reducing LSPI in engines running under similar conditions as claimed and calcium and magnesium detergents in the claimed amounts and phosphorus additive to provide phosphorus in the claimed amounts.  While the patent does not teach the presence of the other claimed additives, Sammut and/or Patel in view of Boffa teach such additives and their amounts in engine oils which would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used in the composition of the patent.

Conclusion
It is noted that Patel et al. (US 2015/0322368) teaches the limitations of the claimed composition and method but does not particularly recite “direct injection engines”.  However, it appears that the turbo charged engines of Patel are direct injection engines of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771